— Consolidated actions, (1) to recover damages for personal injuries sustained by the plaintiff Dorothy Hyams as a result of having been bitten by defendant’s dog, and (2) by her husband to recover for expenses and loss of services. Orders of the County Court of Nassau County affirming the judgments of the City Court of Long Beach in favor of plaintiffs, entered after trial by the court without a jury, and judgments entered thereon, unanimously affirmed, with costs. No opinion. Present — Lazansky, P. J., Hagarty, Johnston, Adel and Taylor, JJ.